124 Ga. App. 389 (1971)
185 S.E.2d 45
STILES et al.
v.
SEAGRAVES.
46090.
Court of Appeals of Georgia.
Argued April 6, 1971.
Decided September 8, 1971.
Albert P. Feldman, for appellants.
Long, Weinberg, Ansley & Wheeler, Meade Burns, for appellee.
HALL, Presiding Judge.
Plaintiff in a personal injury action appeals from the judgment.
1. Enumerations of error 2, 3, 5, 6 and 7 are without merit as no objection was made before verdict. Biddinger v. Fletcher, 116 Ga. App. 532 (157 SE2d 764); Bryant v. Chasteen, 121 Ga. App. 446 (174 SE2d 192).
2. Enumerations of error 8, 9, 10 and 11 are also without merit. The trial judge is not required to give a requested charge in the exact language requested where the propositions therein stated are substantially and correctly covered by the general charge of the court. Srochi v. Kamensky, 121 Ga. App. 518, 523 (174 SE2d 263); Hardwick v. Price, 114 Ga. App. 817, 821 (152 SE2d 905).
3. Plaintiff enumerates as error the phrase in the court's charge "... proximate cause or direct cause means that cause which..." He contends the jury would have been confused by the interchangeable use of "proximate" and "direct." The contention is without merit. "The words `proximate,' `immediate' and `direct' are frequently used as synonomous." Godwin v. Atlantic C. L. R. Co., 120 Ga. 747 (48 S.E. 139); Atlanta Gas Light Co. v. Mills, 78 Ga. App. 690 (51 SE2d 705).
4. The enumeration of error on the court's charge concerning plaintiff's duty to exercise ordinary care for his own safety is also without merit since there was evidence which would authorize a jury to find plaintiff was not in the exercise of ordinary care for his own safety or even to find negligence on his part.
Judgment affirmed. Eberhardt and Whitman, JJ., concur.